PER CURIAM:
Richard H. Clinton appeals from a dismissal by the district court, on its own motion and without notice and hearing, of his complaint for damages under the Civil Rights Act, 42 U.S.C. § 1983.
It is now well established that the district court did not follow the proper procedure in dismissing the complaint. Potter v. McCall, (9th Cir. November 4, 1970), 433 F.2d 1087; Dodd v. Spokane County, 393 F.2d 330 (9th Cir. 1969); Armstrong v. Rushing, 352 F.2d 836 (9th Cir. 1965); Harmon v. Superior Court, 307 F.2d 796 (9th Cir. 1962).
The judgment is reversed and the cause remanded to the district court in order that it may follow the procedure outlined in the above-cited cases.